Case 20-12522-JTD   Doc 613-2   Filed 11/23/20   Page 1 of 4




                                      Exhibit B
                                                         Feature
                                  Case 20-12522-JTD          Doc 613-2        Filed 11/23/20                  Page 2 of 4




                By John A. Pintarelli, Jordan A. Wishnew, Michael Kizer and Rahman Connelly

                          Equitable or Equity Committees:
                          Lessons from Recent Cases
                          T
                                  he second half of 2016 saw a surge in the          each case.”2 Courts in the Southern District of New
                                  number of requests to form official equity         York and District of Delaware generally consider
                                  committees, especially in commodity-related        similar factors, which include (1) whether debtors
                          restructurings. This most recent restructuring cycle       are likely to prove solvency, (2) whether equity is
                          began in August 2015 and remains active. At the            adequately represented by stakeholders already at
                          start of this cycle, the price of oil was $44 per bar-     the table, (3) the complexity of the debtors’ cases,
                          rel, down from a $100 per barrel in July 2015. In          and (4) the likely cost to the debtors’ estates of an
                          January 2016, the price of oil began to recover from       equity committee.3 The U.S. Bankruptcy Court for
                          its low of $28 per barrel and steadily climbed to          the Southern District of Texas also added “a prac-
                          $53 per barrel by the start of 2017. During the same       tical fifth” factor: whether an official committee
                          period, other commodity prices followed a similar          would “add something to the case.”4
John A. Pintarelli        trend. Not surprisingly, with the improvement in
Morrison & Foerster LLP   volatile commodity prices, equityholders became            Factual Background
New York                  more vocal in restructurings.                              Horsehead Holding 5
                               This article focuses on five commodity-related             In May 2016, two shareholders sought appoint-
                          restructurings from the past year — Horsehead              ment of an equity committee while arguing the case
                          Holdings, Energy XXI, Breitburn, Sandridge                 of an inexplicable loss of hundreds of millions of
                          Energy and CJ Holding — and examines the partic-           dollars in equity value in the months leading up to
                          ular factors that shaped the courts’ decisions to grant    the chapter 11 case. The company’s pre-petition
                          (or deny) the request for appointment of an equity         public filings disclosed sufficient liquidity to carry
                          committee. What has become apparent is that valu-          it through 2016, but the debtors claimed to be cash
                          ation alone will not carry the day. However, even if       poor shortly after obtaining bankruptcy protection
                          it is not entirely clear that equityholders will receive   and responded that historical financial statements
Jordan A. Wishnew         a recovery through a chapter 11 plan, a bankruptcy         were not a basis upon which shareholders could
Morrison & Foerster LLP
                          court may choose to appoint an equity committee            carry their burden to establish solvency. The figures
New York
                          in order to ensure that value is preserved for such        in the company’s financial statements were dated,
                          parties-in-interest. As will be discussed in greater       and the book value of the shareholders’ equity did
 John Pintarelli          detail, bankruptcy courts (as courts of equity) will       not account for operational challenges within one of
 is a partner,            exercise their discretion and appoint an equity com-       their facilities.
 Jordan Wishnew           mittee under the right set of circumstances, but the            Hon. Christopher S. Sontchi appointed the
 is Of Counsel and        courts will carefully manage an estate’s adminis-          committee, but not because there was a substan-
 Rahman Connelly
                          trative costs and deny an equityholder’s request if        tial likelihood of recovery for the equityholders.
 is an associate in
 Morrison & Foerster
                          the court does not believe that the movant will “add       Rather, in light of the drastically different pre- and
 LLP’s Business           something” to the case.                                    post-petition valuations, he noted that “something
 Restructuring and                                                                   doesn’t smell right to the court.”
 Insolvency Group in      Legal Standard
 New York. Michael            A bankruptcy court’s authority to appoint an           Energy XXI 6
 Kizer is a vice
 president with GLC
                          official equity committee stems from 11 U.S.C.                One month later, an ad hoc committee of
 Advisors & Co. in        § 1102‌(a)‌(2), which provides:                            equityholders argued that the debtors’ manage-
 San Francisco.               On [the] request of a party-in-interest, the           ment “created the perception of massive insol-
                              court may order the appointment of addi-               vency by downgrading their ‘Proved Undeveloped
                              tional committees of creditors or of equity            Reserves’ to ‘Provable Reserves,’” which created
                              security holders if necessary to assure [the]          a write-down of nearly $2.68 billion of enterprise
                              adequate representation of creditors or of
                              equity security holders.1                              2 In re Williams Commc’ns Grp. Inc., 281 B.R. 216, 220 (Bankr. S.D.N.Y. 2002).
                                                                                     3 Id. at 220; In re Kalvar Microfilm Inc., 195 B.R. 599 (Bankr. D. Del. 1996).
                              The statute does not define “adequate representa-      4 In re Sandridge Energy Inc., No. 16-32488 (Bankr. S.D. Tex. Aug. 1, 2016), Hr’g Tr. at
                          tion,” and a bankruptcy court “retains the discretion        94:10-12 (hereinafter “Sandridge Tr.”).
                                                                                     5 In re Horsehead Holding Corp., No. 16-10287 (Bankr. D. Del. May 2, 2016), Hr’g Tr. at
                          to appoint an equity committee based on the facts of         100:25-101:1 (hereinafter “Horsehead Tr.”).
                                                                                     6 In re Energy XXI Ltd., No. 16-31928 (Bankr. S.D. Tex. June 15, 2016), Hr’g Tr. at 164:9
                          1 11 U.S.C. § 1102(a)(2).                                    (hereinafter “Energy XXI Tr.”).


    32 March 2017                                                                                                                                           ABI Journal
                                        Case 20-12522-JTD                                Doc 613-2               Filed 11/23/20                       Page 3 of 4
value. The equityholders complained about the unfairness                                                     Exchange Commission (SEC) filings, as well as its disclo-
of the plan proposed by the second-lien noteholders and                                                      sures during the bankruptcy case, to conclude that the debtors
the management team — especially in light of the proposed                                                    had a $4 billion valuation (which exceeded their outstanding
release of avoidance actions and derivative claims against                                                   debt) and therefore were not hopelessly insolvent.
the management team. The debtors argued that Generally
Accepted Accounting Principles (GAAP) write-downs                                                            CJ Holding 10
before the bankruptcy and asset impairments, which are                                                           In late October 2016, after the debtors filed a reorganiza-
matters of book value, have no bearing on a determina-                                                       tion plan providing for a distribution conditioned on equity-
tion of fair value that should be used when determining                                                      holders’ acceptance of the plan, certain equityholders sought
solvency. The debtors further argued that the creditors’                                                     formation of an official equity committee in order to evaluate
committee was a sufficient watchdog for the proposed                                                         the reasonableness of the debtors’ proposal. In opposition,
reorganization because its incentives were in line with an                                                   the debtors not only argued that their enterprise valuation fell
equity committee.                                                                                            woefully short of the outstanding funded debt, they argued
    Hon. Marvin Isgur disagreed and granted the motion.                                                      that the movants had independent means to represent their
While the court considered the issue of solvency, it was                                                     own equity interests without burdening the estate with the
particularly focused on the alleged disconnect between pre-                                                  cost of subsidizing the fight. Judge Jones denied the request,
petition PV-107 disclosures and subsequent representations                                                   held that the movants did not meet their burden and noted
of value. “Something stinks,” Judge Isgur noted. “No one                                                     that the request was a “strategic maneuver” that “borders on
is going to look at [the representations regarding valuation]                                                bad faith,” although no bad-faith finding was made.
unless we have an equity committee.”
                                                                                                             Discussion
Sandridge Energy 8                                                                                               In considering whether an appointment of an official
    In July 2016, an ad hoc group argued that their prelimi-                                                 equity committee is warranted, courts typically adhere to
nary valuation indicated a “possible value range well above                                                  a set of relatively well-established principles. While these
the Debtors’ estimates,” which “generates significant concern                                                recent cases generally follow suit, they also demonstrate
as to the underestimating of the Debtors’ valuation being                                                    that unique circumstances may warrant deviating from these
presented, thereby requiring the appointment of an equity                                                    principles. In doing so, the cases underscore the notion that
committee.” Sandridge responded that its PV-10 reserves                                                      bankruptcy courts retain broad discretion when determining
were worth only $1.3 billion, whereas its outstanding debt                                                   whether to appoint an official equity committee.
and preferred stock exceeded $4 billion and traded on public
exchanges at fractions of face value.                                                                        Circumstances May Warrant Appointment, Even
    Hon. David R. Jones denied the shareholders’ request on                                                  When There Is No Substantial Likelihood of Solvency
the basis of the four factors and queried whether the equity                                                     Typically, courts treat the likelihood of a recovery to equi-
committee would add something to the case. He sympathized                                                    tyholders as the preeminent factor in their analysis. As one
with the shareholders’ loss of value, but did not feel that add-                                             court recently explained, “If the debtor is solvent or appears
ing another layer of cost to the estates was the answer.                                                     to be solvent, the concern is that a creditors’ committee will
                                                                                                             negotiate a plan based on a conservative estimate of the
Breitburn 9                                                                                                  debtor’s worth that captures all of the value of the reorga-
    In August 2016, certain equityholders argued for a com-                                                  nized entity, including value possibly in excess of the unse-
mittee because the debtors’ pre-petition books and records                                                   cured claims.”11 However, “the stockholders of a ‘hopelessly
reflected $1 billion of equity value after certain write-downs.                                              insolvent’ estate have no economic interest in the case,” and
In addition, the upward trend in oil and gas prices in the fall                                              courts have recognized that under such circumstances “the
of 2016 made it unlikely that there would be further write-                                                  estate should not have to bear the expense of negotiating with
downs of asset values, and the form of equity (i.e., master                                                  an Equity Committee over what amounts to a gift.”12 In CJ
limited partnership units) potentially created adverse tax con-                                              Holding and Sandridge, the bankruptcy court firmly adhered to
sequences for the equityholders that resulted from income                                                    this principle and declined requests to appoint equity commit-
that was generated by the cancellation of debt. Accordingly,                                                 tees where the movants’ solvency arguments were dubious.13
a sufficient prospect for the debtors’ solvency warranted an                                                     Notwithstanding these bedrock principles, rulings in
independent committee to protect the equityholders’ unique                                                   Breitburn, Horsehead and Energy XXI each demonstrated
interests. In response, the debtors cited to the subpar market                                               that exceptional circumstances may make solvency — or
value of publicly traded debt as evidence that the equityhold-                                               the likelihood of solvency — less important to the overall
ers were not solvent, and also argued that GAAP book value                                                   analysis. In Breitburn, the debtor was organized as a master
was not indicative of the fair market value of the assets.                                                   limited partnership. The movants argued that in the event
    Hon. Stuart M. Bernstein was not persuaded by either                                                     that the court were to confirm a chapter 11 plan that resulted
side’s competing valuation reports. Rather, he focused on the
debtors’ pre-petition impairment analysis in its Securities and                                              10 See In re CJ Holding Co., No. 16-33590 (Bankr. S.D. Tex. Nov. 4, 2016), Hr’g Tr. at 205:1-4 (hereinafter
                                                                                                                “CJ Holding Tr.”).
7 PV-10 is the present value of future oil and gas revenues, minus estimated expenses and discounted at a    11 In re SunEdison Inc., 556 B.R. 94, 102 (Bankr. S.D.N.Y. 2016).
  10 percent annual rate.                                                                                    12 Id. at 103.
8 Sandridge Tr. at 94:7-10.                                                                                  13 See CJ Holding Tr. at 205:10-12; Sandridge Tr. at 94:7-10.
9 In re Breitburn Energy Partners LP, No. 16-11390 (Bankr. S.D.N.Y. Oct. 14, 2016), Hr’g Tr. at 67:17-68:3
                                                                                                                                                                                             continued on page 67
  (hereinafter “Breitburn Tr.”).


ABI Journal                                                                                                                                                                                     March 2017 33
                                         Case 20-12522-JTD                                  Doc 613-2                Filed 11/23/20                      Page 4 of 4

Equitable or Equity Committees: Lessons from Recent Cases
from page 33


in the cancellation of debt (COD), federal tax laws would                                                            As the notes to the debtors’ financial statements explained,
likely require Breitburn equityholders to incur COD income                                                       and as the court concluded, through the impairment process,
(CODI) — resulting in a potentially significant tax liability.                                                   the debtors sought to determine the fair value of their principal
In appointing the equity committee, the court emphasized                                                         assets; that is, impairment was warranted because the debt-
that “[e]‌ven if Breitburn is insolvent, and Equity receives                                                     ors concluded that the carrying value of their principal assets
no distribution, it [might] be possible to structure a plan that                                                 exceeded their fair value.21 Moreover, as Judge Bernstein
minimizes or eliminates the possibility of CODI.”14 This                                                         noted, the relevant accounting rules do not permit a “write up”
unique factor supported the court’s conclusion that “equity’s                                                    of asset value if market conditions improve and the undiscount-
interests [were] not adequately represented by the Debtors’                                                      ed cash flows exceed the carrying costs. Thus, in the court’s
management or the Unsecured Creditors Committee.”15                                                              view, use of post-impairment book value as a benchmark for
    Likewise, and perhaps more striking, equity commit-                                                          fair value was “inherently conservative,”22 and because the
tees were appointed in Horsehead and Energy XXI — even                                                           debtors’ consolidated balance sheet showed equity value in
though the courts expressly ruled that they could not con-                                                       excess of $1 billion, there was a substantial likelihood that
clude that there was a substantial likelihood of solvency.16                                                     equityholders would be entitled to meaningful distributions.
Rather, both courts emphasized that public statements made
by management regarding valuation immediately prior to                                                           Appointment of an Equity Committee Does Not
bankruptcy were inconsistent with the valuation that the                                                         Necessarily Result in Recovery for Equity
management advanced during the pendency of the bank-                                                                 While the movants have had some limited success in
ruptcy — either in response to the equity committee motion,                                                      forming official equity committees, the foregoing cases
or in connection with a proposed reorganization plan and                                                         demonstrate that this does not necessarily result in a mean-
disclosure statement. Both courts concluded that an equity                                                       ingful recovery for equity. Plans that provide for no recov-
committee could add value by challenging the debtors’ valu-                                                      ery for equity have been confirmed in both Energy XXI
ation thesis and determining whether management’s pre-                                                           and Horsehead.23 The court has also confirmed a plan in
bankruptcy and post-bankruptcy remarks were intentionally                                                        Sandridge, which, unsurprisingly, provides for no distri-
misleading, or, if management’s remarks were truthful, what                                                      bution to equityholders. 24 Ironically, and by contrast, in
accounted for the sharp decline in enterprise value.                                                             CJ Holding the court recently confirmed a plan that provides
                                                                                                                 for minor distribution to equityholders.25
Book Value Might Be an Appropriate Metric
in Calculating Solvency in Certain Circumstances                                                                 Conclusion
    The Bankruptcy Code defines “insolvent” as a “financial                                                          The solvency and valuation of levered companies with
condition such that the sum of such entity’s debts is greater                                                    earnings before interest, taxes, depreciation and amortiza-
than all of such entity’s property, at a fair valuation.”17 Fair                                                 tion that is closely linked to the price of commodities can
value is determined by the fair market price of the debtor’s                                                     change rapidly. Although the recent downturn in the energy
assets that could be obtained if sold in a prudent manner                                                        and commodities markets has resulted in a high volume of
within a reasonable period of time to pay the debtor’s debts.18                                                  new bankruptcy filings, parties seeking to form official equi-
Accordingly, bankruptcy courts have traditionally held that                                                      ty committees are presumably speculating that their equity
“book values” or other calculations utilizing GAAP are not                                                       interests will have value once the pendulum swings back and
measures of actual economic value.19                                                                             the markets rebound.
    However, in some instances, book value may provide a                                                             Recent cases demonstrate that unique circumstances may
rough approximation of market value. In Breitburn, the mov-                                                      warrant appointment of an official equity committee, even
ants’ valuation thesis flowed from the fact that the debtors’                                                    without strong evidence that the equity will receive a meaning-
initial operating report, and other contemporaneous docu-                                                        ful distribution. In a market experiencing significant valuation
ments containing balance sheet figures, showed more than                                                         swings due to volatile commodity pricing, courts have shown
$1 billion in equity value. While the movants conceded that                                                      that they will look beyond traditional standards in deciding
book value is ordinarily not probative of market value, short-                                                   whether to appoint an official equity committee if no other
ly before filing for bankruptcy, the debtors wrote down the                                                      party will look after equityholders’ interests. While equityhold-
book value of their oil and gas assets to reflect the decline in                                                 ers have had limited success in forming official committees,
commodity prices for the year ending 2015 ($2.4 billion).20                                                      the cases also demonstrate that the appointment of an equity
14 Breitburn Tr. at 71:16-18.                                                                                    committee does not guarantee recovery for equityholders. abi
15 Id. at 71:6-9.
16 Horsehead Tr. at 100:21-23 (“I’m not basing my decision on a determination as to whether there’s a
                                                                                                                 21 See also Breitburn Energy Partners LP Annual Report for the Year Ended Dec. 31, 2015, at 32 (assets
   substantial likelihood of a recovery to equity.”); Energy XXI Tr. at 163:12-17 (“The evidentiary record ...
                                                                                                                    impaired when projections “indicate a reduction of the estimated useful life or estimated future cash
   demonstrates that ... the ... assets of the company ... have a value far below the amount of the debt.”).
                                                                                                                    flows of our assets”).
17 11 U.S.C. § 101(32)(A).
                                                                                                                 22 Breitburn Tr. at 68:11-12.
18 SunEdison Inc., 556 B.R. at 104 (quoting Lawson v. Ford Motor Co. (In re Roblin Indus. Inc.), 78 F.3d 30,
                                                                                                                 23 Energy XXI, D.I. 1809, and Horsehead, D.I. 1695. As of January 2017, a plan had yet to be filed
   35 (2d Cir. 1996)).
                                                                                                                    in Breitburn.
19 See, e.g., In re Trans World Airlines Inc., 180 B.R. 389, 405 n.22 (Bankr. D. Del. 1994).
                                                                                                                 24 Sandridge, D.I. 878.
20 Breitburn, D.I. 334. The SEC permits reporting companies to classify undeveloped reserves as “proved”
                                                                                                                 25 CJ Holding, D.I. 1057.
   if the company provides a development plan for drilling within five years of booking.

                                                 Copyright 2017         American Bankruptcy Institute.
ABI Journal                                      Please contact ABI at (703) 739-0800 for reprint permission.                                                                                    March 2017 67
